Opinion issued July 5, 2012.




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-10-00771-CV


                         LORETTER BROCK, Appellant

                                          V.

                       VERNA ROCQUEMORE, Appellee


                    On Appeal from the 215th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-26896


                        MEMORANDUM OPINION

      Appellant Loretter Brock has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file
brief). After being notified that this appeal was subject to dismissal, appellant did

not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                          2